II116th CONGRESS1st SessionS. 2844IN THE SENATE OF THE UNITED STATESNovember 13, 2019Mr. Schumer (for Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide that certain executives of publicly traded utility companies may not receive bonuses or
			 severance payments, and for other purposes.
	
		1.Short titleThis Act may be cited as the
		  Accountability for Utility Executives Act.
		2.Prohibitions on certain bonuses and severance payments
			(a)DefinitionsIn this section—
				(1)the term bankruptcy proceedings means a case commenced under title 11, United States Code;
				(2)the term C-suite executive means, with respect to a covered company—
					(A)the chief executive officer of the covered company;
					(B)the chief financial officer of the covered company;
					(C)the chief operating officer of the covered company;
					(D)the chief information officer of the covered company; and
					(E)the equivalent of an official described in any of subparagraphs (A) through (D);
					(3)the term covered company means an issuer—
					(A)that—
						(i)is a debtor in bankruptcy proceedings; and
						(ii)(I)is an owner or operator of—
								(aa)a public water system; or
								(bb)a treatment works; or
								(II)is an electric utility; and
							(B)the securities of which are traded on a national securities exchange;
					(4)the term electric utility has the meaning given the term in section 3 of the Federal Power Act (16 U.S.C. 796);
				(5)the terms exchange, issuer, and security have the meanings given the terms in section 3(a) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a));
				(6)the term golden parachute compensation means, with respect to a covered company, any type of compensation (whether present, deferred, or
			 contingent) that is based on or otherwise relates to the acquisition,
			 merger, consolidation, sale, or other disposition of all or substantially
			 all of the assets of the covered company;
				(7)the term national securities exchange means an exchange that is registered under section 6 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78f);
				(8)the term public water system has the meaning given the term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f);
			 and
				(9)the term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33
			 U.S.C. 1292).
				(b)Prohibition
				(1)In generalA covered company may not—
					(A)pay a bonus to	a C-suite executive of the covered company; or
					(B)otherwise provide an individual described in subparagraph (A) with any golden parachute
			 compensation.
					(2)TaxationIf a covered company pays a bonus or otherwise provides compensation in violation of paragraph (1),
			 that bonus or compensation, as applicable, shall be treated for purposes
			 of the Internal Revenue Code of 1986 as if it were an excess parachute
			 payment under section 280G of such Code.